      8:19-cv-00237-HMH           Date Filed 01/28/19       Entry Number 1        Page 1 of 15




                             UNITED STATES DISTRICT COURT
                              DISTRICT OF SOUTH CAROLINA
                                   ANDERSON DIVISION

 EURIDIS CASTRO, Individually and as
 Personal Representatives of the Estate of
 JULIO CESAR CASTRO PEREZ, Deceased,
                                                                      Civil Action No.:
                                        Plaintiffs,
 v.
                                                                    COMPLAINT
                                                               JURY TRIAL DEMANDED
 BENNY G. SHELTON, individually and doing
 business as BENNY SHELTON TRUCKING

                                      Defendants.


        Euridis Castro, individually and as Personal Representative of the Estate of her husband,

Julio Cesar Castro Perez, Deceased, by and through their counsel of record, and file this Complaint

for Damages, showing this Honorable Court as follows upon information and belief:

        1.      This is an action for wrongful death and personal injuries damages arising out of a

fatal motor vehicle collision that occurred on November 18, 2017 on South Carolina Highway 121

in Saluda County, South Carolina.

        2.      Julio Castro Perez, a resident of Saluda, South Carolina, sustained severe personal

injuries which ultimately resulted in his death as a result of a motor vehicle collision with a tractor

trailer that occurred at approximately 8:03 A.M. on November 18, 2017 on South Carolina Highway

121 in Saluda County, South Carolina.

        3.      Euridis Castro is the surviving legal spouse of Julio Castro Perez.

        4.      Euridis Castro is a resident of Saluda County, South Carolina.

        5.      The Saluda County Probate Court has appointed Euridis Castro as Personal

Representative of the Estate of Julio Castro Perez. As such, Mrs. Castro is the proper party to bring

this action for damages.
      8:19-cv-00237-HMH           Date Filed 01/28/19        Entry Number 1         Page 2 of 15




          6.    Julio Perez Castro’s wife, Euridis Castro, has lost the aid, comfort,

companionship, support and society of her husband; has suffered extreme emotional distress,

anxiety, grief, and sorrow, for which she is entitled to recover on behalf of the statutory

beneficiaries Actual and Punitive damages (when allowed by law) pursuant to S.C. Code

Annotated §§15-51-10 et seq., in an amount to be determined by the jury at the trial of this

action.

          7.    Euridis Castro also brings a Survival Action pursuant to S.C. Code Annotated §

15-5-90.

          8.    Defendant Benny G. Shelton (“Defendant Shelton”) does business under the trade

name Benny Shelton Trucking, which is a sole-proprietorship. Defendant Shelton, individually and

doing business as a for-hire motor carrier under the trade name Benny Shelton Trucking, resides and

operates his trucking business at 1375 Maple Swamp Road, Waynesburg, Kentucky 40489. He

may be served with process at the above address. Once served, Defendant Shelton both individually

and doing business as Benny Shelton Trucking, is subject to the jurisdiction and venue of this Court.

          9.    At all times material to the motor vehicle collision which forms the basis of this action,

Benny G. Shelton d/b/a Benny Shelton Trucking, US DOT number 826233, was an interstate motor

carrier authorized to operate in the State of South Carolina for profit pursuant to one or more permits

to operate by the Interstate Commerce Commission, or by the United States Department of

Transportation, or both.

          10.   The Benny Shelton Trucking logo was on both the tractor and trailer involved in the

instant collision.

          11.   Defendant Shelton drove the tractor trailer involved in the motor vehicle collision that

forms the basis of this action.




                                                    2
      8:19-cv-00237-HMH           Date Filed 01/28/19       Entry Number 1         Page 3 of 15




          12.   Pursuant to 28 U.S.C. Section 1332, this court has jurisdiction based on complete

diversity of citizenship of the parties and based upon the amount in controversy exceeding $75,000.

          13.   Pursuant to 28 U.S.C. Section 1391 and Local Civil Rule 3.01(A)(1), venue is

proper in the Anderson Division of the United States District Court, District of South Carolina, as

a substantial part of the events giving rise to this lawsuit occurred in Saluda County.

                                                 Facts

          14.   Plaintiffs incorporate and reiterate all above paragraphs as if set forth fully verbatim

herein.

          15.   On November 18, 2017 at approximately 8:00 A.M., Julio Castro Perez (“Mr.

Castro”) drove a 2009 Honda Civic owned by his wife, Euridis Castro. Prior to the fatal crash, Mr.

Castro drove the Civic West on Yarborough Road in Saluda, South Carolina located in Saluda County

until he reached a stop sign intersection Highway 121.

          16.   Julio Castro Perez approached the intersection of Yarborough Road and South

Carolina Highway 121 and stopped in accordance with the posted stop sign. Afterwards, Mr. Castro

proceeded through the intersection and completed his left hand turn. He completed his turn and began

traveling Southbound on Highway 121 in Saluda County when he was struck in his own lane of travel.

          17.   This collision occurred on Highway 121 in Saluda County. The stretch of highway

concerned is comprised of two lanes – a northbound and a southbound lane. At the time of the

collision, all four tires of Mr. Perez’ vehicle were in his lane, the Southbound lane.

          18.   Mr. Castro acted as a reasonable and prudent driver at the time of the collision, as he

was lawfully in his own lane at the time of the crash.

          19.   On the same date and time, Defendant Shelton drove the above-referenced tractor

trailer under the trade name Benny Shelton Trucking and under the motor carrier operating




                                                   3
      8:19-cv-00237-HMH           Date Filed 01/28/19       Entry Number 1         Page 4 of 15




authority of Benny Shelton doing business as Benny Shelton Trucking as he traveled northbound

on South Carolina Highway 121.

          20.   The road conditions at the time were clear and dry, and it was daylight at the time of

the acts and omissions complained of.

          21.   As he traveled Northbound on Highway 121, he had a clear view of the intersection

with Highway 121 for over 500 feet.

          22.   For reasons yet to be fully identified, as Defendant Shelton approached Yarborough

Road, he crossed the double yellow line, entered Mr. Castro’s lane, and smashed into the front

driver’s side of Mr. Castro’s vehicle.

          23.   Julio Castro Perez suffered severe trauma and was crushed inside of the Castro

vehicle, where he suffered a horrific and painful death.

          24.   Post-crash inspection of the tractor and trailer revealed tractor and trailer brakes that

fell below minimum safety standards.

          25.   Had Defendant Shelton, individually and doing business as Benny Shelton Trucking

performed a proper visual inspection, the tractor and the trailer would have been placed out of service.

          26.   Had Defendant Shelton, individually and doing business as Benny Shelton Trucking

performed a proper measurement of the brakes, the tractor and trailer would have been placed out of

service.

                                   For a First Cause of Action
                                 (Defendant Shelton’s Negligence)

          27.   Plaintiffs incorporate and reiterate all above paragraphs as if set forth fully verbatim

herein.

          28.   At all times material hereto, Defendant Shelton was a professional driver with a Class

A commercial driver’s license. As a motor carrier Defendant Shelton d/b/a Benny Shelton Trucking



                                                   4
      8:19-cv-00237-HMH            Date Filed 01/28/19       Entry Number 1         Page 5 of 15




also entrusted the tractor and trailer to himself.

        29.     At all relevant times, Defendant Shelton operated the tractor and trailer in the course

and scope of his employment with the motor carrier Benny G. Shelton d/b/a Benny Shelton Trucking.

Defendant Shelton held himself out to the public as an employee of Benny Shelton Trucking as

evidenced by the logo emblazoned on the tractor and trailer he drove.

        30.     At all relevant times, Defendant Shelton, individually and doing business as Benny

Shelton Trucking drove a commercial motor vehicle in interstate commerce and was subject not only

to South Carolina traffic laws and trucking safety regulations, but also the Federal Motor Carrier

Safety Regulations.

        31.     Defendant Shelton was negligent in the operation of the tractor-trailer he was driving

in at least the following ways:

        (a)     In operating the truck in a negligent and unsafe manner;

        (b)     In choosing to drive his tractor trailer in the wrong lane of travel;

        (c)     In failing to perform adequate pre trip safety inspections;

        (d)     In performing a pre-trip safety inspection but choosing to drive a commercial vehicle

                with defective brakes;

        (e)     In failing to properly and safety maintain his commercial motor vehicle;

        (f)     In failing to properly and safely maintain the brakes on his commercial motor

                vehicle;

        (g)     In failing to invest time and money necessary to maintain the brakes on his

                commercial motor vehicle;

        (h)     In choosing to travel at a high rate of speed despite traffic around him;




                                                     5
8:19-cv-00237-HMH        Date Filed 01/28/19        Entry Number 1        Page 6 of 15




 (i)   In choosing to travel at a high rate of speed despite approaching an intersection

       ahead;

 (j)   In failing to maintain a proper and diligent lookout;

 (k)   In failing to maintain control of his vehicle;

 (l)   In failing to travel at a reduced speed in accordance with the intersection ahead and

       the slowed traffic around him;

 (m)   In failing to perceive and react to the traffic around him appropriately;

 (n)   In driving too fast for conditions;

 (o)   In failing to apply his brakes in a timely manner;

 (p)   In failing to sound his horn to warn of his looming approach;

 (q)   In driving while tired, distracted or otherwise not fully alert to the hazards around

       him;

 (r)   In choosing to pay attention to his passenger, phone or other in-cabin distractions

       versus the road ahead of him;

 (s)   In failing to maintain one set of accurate logs;

 (t)   In failing to maintain pre-trip inspection logs;

 (u)   In failing to maintain accurate and truthful pre-trip inspection logs;

 (v)   In failing to use that degree of care and caution that a reasonable person would under

       the same or similar circumstances;

 (w)   In driving a motor vehicle in such a manner as to indicate a willful, wanton, reckless,

       grossly negligent, and careless disregard for the safety of others in violation of S.C.

       Code Ann. Section 56-5-2920, constituting negligence per se;




                                             6
      8:19-cv-00237-HMH          Date Filed 01/28/19      Entry Number 1         Page 7 of 15




         (x)   In driving a commercial motor vehicle in violation of Federal Motor Carrier Safety

               Regulations, which violations constitute negligence per se; and

         (y)   Otherwise failing to act reasonably and prudently as a professional commercial

               driver under the circumstances;

         (z)   In any such other particulars as the discovery process or the evidence at trial may

               show.

         32.   Defendant Shelton negligently, carelessly and recklessly breached the duties owed to

Julio Castro Perez and violated the laws intended to protect against and prevent crashes with fellow

motorists like him.

         33.   As a direct and proximate result of Defendant Shelton’s negligent, grossly

negligent, negligent per se, careless, reckless, and willful, wanton acts and omissions, Julio Castro

Perez sustained serious personal injuries and burns which ultimately resulted in his untimely death,

rendering his wife and widow and depriving his three children of their loving father.

         34.   As a direct and proximate result of the negligence, gross negligence, negligence per

se, carelessness, willful and wanton acts and omissions of Defendant Shelton, Julio Castro Perez’s

beneficiaries, his wife and three minor children, have suffered one or more of the following losses:

         (a)   Mental shock and suffering;

         (b)   Wounded feelings;

         (c)   Grief and sorrow;

         (d)   Grief and sorrow in knowing that her husband and their father suffered a horrific

death;

         (e)   Loss of companionship;




                                                  7
      8:19-cv-00237-HMH               Date Filed 01/28/19    Entry Number 1         Page 8 of 15




        (f)     Loss of the love, companionship, affection, society and affection of her husband and

their father.

        (g)     Economic loss due to the loss of earnings and financial support Mr. Perez provided to

his family.

        35.     In addition, as a direct and proximate results of the negligence, gross negligence,

negligence per se, carelessness, willful and wanton acts and omissions of Defendant Shelton, prior to

his death Julio Castro Perez suffered one or more of the following:

        (a)     physical pain;

        (b)     disfigurement;

        (c)     physical suffering;

        (d)     mental anguish;

        (e)     emotional distress for his own well-being;

        (f)     pre-impact fear, shock and disbelief that the tractor trailer would travel into his lane;

        (g)     sadness at the prospect of so abruptly leaving his wife and three minor children.

        36.     Due to the negligent, grossly negligent, negligent per se, careless, reckless, willful and

wanton acts and omissions of Defendant Shelton as set forth above, Plaintiff is entitled to recovery of

actual and punitive damages against Defendant Shelton as determined by a jury.

     For a Second Cause of Action – Negligence of the motor carrier, Benny Shelton doing

                                 business as Benny Shelton Trucking

        37.     Plaintiff incorporates all previous paragraphs of this Complaint as if each were fully

set forth herein in their entirety.




                                                    8
      8:19-cv-00237-HMH           Date Filed 01/28/19        Entry Number 1         Page 9 of 15




        38.     At all times material hereto, Defendant Shelton was an employee or agent of Benny

G. Shelton doing business as Benny Shelton Trucking, acting within the scope and course of his

employment or agency.

        39.     49 CFR Section 390.11 provides that whenever a duty or prohibition is imposed on a

driver, it is the duty of the motor carrier to require observance of such duty or prohibition. This applies

even when the motor carrier is a driver.

        40.     In applying for and being granted permission to operate as a motor carrier from the

Federal Motor Carrier Safety Regulation, Benny Shelton d/b/a Benny Shelton Trucking agreed and

swore an oath to take on separate and distinct duties as a motor carrier.

        41.     Defendant Shelton doing business as Benny Shelton Trucking failed to use reasonable

care as evidenced by his failure to comply with federal and/or state regulations and industry standards

as a motor carrier.

        42.     Defendant Shelton doing business as Benny Shelton Trucking is liable for the

negligent actions and omissions of Defendant Shelton pursuant to the doctrine of respondeat superior

and the law of agency.

        43.     As an employer and a motor carrier, Defendant Shelton doing business as Trucking

was also independently negligent in hiring, training, entrusting, supervising, and retaining Defendant

Shelton in connection with his operation of a commercial motor vehicle and for otherwise failing to

act as a reasonable and prudent trucking company under the same or similar circumstances.

        44.     Defendant Shelton doing business as Benny Shelton Trucking was at all relevant times

a duly authorized motor carrier as defined by the Federal Motor Carrier Safety Regulations and was




                                                    9
     8:19-cv-00237-HMH           Date Filed 01/28/19        Entry Number 1         Page 10 of 15




engaged in interstate commerce.         As such, Defendant Benny G. Shelton d/b/a Benny Shelton

Trucking was at all relevant times subject to the Federal Motor Carrier Safety Regulations.

        45.     As a motor carrier, Defendant Shelton doing business as Benny Shelton Trucking had

certain duties and responsibilities as defined by the Federal Motor Carrier Safety Regulations and

industry standards, including the duty to properly qualify Defendant Shelton, the duty to properly

train Defendant Shelton, the duty to supervise the hours of service of Defendant Shelton, the duty to

properly maintain his vehicles, including leased vehicles, the duty to entrust a tractor and trailer only

to those capable and qualified of handling a dangerous instrumentality, and the duty to otherwise

establish and implement necessary management controls and systems for the safe operation of its

commercial motor vehicles.

        46.     Defendant Shelton Trucking violated the above-mentioned duties and responsibilities

and was therefore independently negligent, negligent per se, careless, reckless, willful and wanton in

one or more of the following ways:

        (a)     In having no regular maintenance schedule for its tractors or trailers;

        (b)     In failing to train, monitor and supervise Defendant Shelton on a proper pre-trip and

                post-trip inspection;

        (c)     In failing have in place a schedule or system for periodic tractor and trailer

                maintenance and inspection;

        (d)     In failing to have a qualified person check its tractor and trailer for safe brakes;

        (e)     In choosing to place a tractor and trailer with unsafe brakes on the public highways;

        (f)     In failing to remove a tractor and trailer with unsafe brakes from the highways;

        (g)     In failing to ensure that Defendant Shelton drove a tractor trailer with working brakes;




                                                   10
8:19-cv-00237-HMH       Date Filed 01/28/19       Entry Number 1        Page 11 of 15




 (h)   In choosing to dispatch Defendant Shelton to drive on the public highways despite

       knowing the brakes were defective and unsafe;

 (i)   In failing to have in place any rule, guideline, procedure or safeguard prohibiting the

       use of handheld mobile devices while operating a commercial motor vehicle;

 (j)   In negligently hiring Defendant Shelton;

 (k)   In failing to ensure that Defendant Shelton was qualified to drive a commercial motor

       vehicle;

 (l)   Because as a motor carrier, Defendant Shelton d/b/a Benny Shelton Trucking knew

       or reasonably should have known that Defendant Shelton was untrained, unskilled,

       incapable and/or unqualified to drive a commercial motor vehicle, yet permitted him

       to drive a commercial motor vehicle;

 (m)   Because as a motor carrier Defendant Shelton d/b/a Benny Shelton Trucking knew or

       reasonably should have known that Defendant Shelton was incapable of complying

       with the Federal Motor Carrier Safety Regulations and state law, and was therefore, a

       negligent, grossly negligent, negligent per se, and reckless driver;

 (n)   In entrusting a tractor and trailer to Defendant Shelton when as a motor carrier,

       Defendant Shelton d/b/a/ Benny Shelton Trucking knew or reasonably should have

       known that he was incompetent, unskilled, untrained or otherwise unable to drive a

       commercial motor vehicle in a reasonably safe manner;

 (o)   In failing to verify that Defendant Shelton operated the aforementioned equipment in

       a reasonably safe manner and abided by all laws governing safe operation of

       commercial motor vehicles;




                                         11
8:19-cv-00237-HMH        Date Filed 01/28/19        Entry Number 1         Page 12 of 15




 (p)    In failing to properly train and instruct its driver(s) on safe driving, trip planning and

        routes;

 (q)    In negligently supervising Defendant Shelton;

 (r)    In negligently entrusting a tractor and trailer to Defendant Shelton;

 (s)    In failing to randomly test or provide reasonable suspicion testing to Defendant

        Shelton to ensure that he did not get behind of the wheel after drinking or ingesting

        other intoxicating substances;

 (t)    In failing to implement and enforce safety management systems;

 (u)    In failing to implement and enforce safety management controls to monitor and

        supervise drivers and ensure not only timely but safe deliveries;

 (v)    In failing to appropriately monitor and manage Defendant Shelton’s hours of service;

 (w)    In failing to have in place safety management systems to detect driver violations of

        the hours of service;

 (x)    In failing to appropriately monitor and manage Defendant Shelton’s driving practices;

 (y)    In failing to have in place safety management systems to monitor and manage a

        driver’s driving practices;

 (z)    In having a negligent mode of operation that created a danger to all motorists around

        its commercial vehicle drivers;

 (aa)   In any such other particulars as the discovery process or the evidence at trial may

        show.




                                           12
     8:19-cv-00237-HMH          Date Filed 01/28/19       Entry Number 1        Page 13 of 15




       47.     As a motor carrier, Defendant Shelton doing business as Benny Shelton Trucking

had exclusive possession, control and use of the tractor and trailer involved in this collision.

       48.     As a motor carrier, Defendant Shelton, individually and doing business as Benny

Shelton Trucking, carelessly and recklessly breached the duties owed to Julio Castro Perez and

violated the laws intended to protect against and prevent crashes with fellow motorists like him.

       49.     As a direct and proximate result of the negligence, gross negligence, negligence per

se, recklessness and willful wanton actions and inactions of Defendant Shelton, individually and

doing business as Benny Shelton Trucking in the above-referenced ways, Julio Castro Perez

sustained serious personal injuries which ultimately resulted in his death.

       50.     For these reasons, Defendant Shelton, individually and doing business as Benny

Shelton Trucking is liable, jointly and severally, to Euridis Castro for all damages allowed by law

for the injuries, damages, and losses sustained by Plaintiff in this case, in an amount deemed

appropriate by the jury.

       51.    For the reasons cited above and more still yet to be discovered, Defendant Shelton,

individually and doing business as Benny Shelton Trucking committed acts and omissions were

willful, wanton, and demonstrated that entire want of care which raises the presumption of a

conscious indifference to consequences.

       52.   For the reasons cited above and more still yet to be discovered, the conduct of

Defendant Shelton, individually and doing business as Benny Shelton Trucking constituted a

conscious disregard for the life and safety of Julio Castro Perez, and for the lives and safety of the

motoring public in general, and therefore both Defendant is liable to the Plaintiff for exemplary,

or punitive damages.




                                                 13
     8:19-cv-00237-HMH            Date Filed 01/28/19     Entry Number 1      Page 14 of 15




       53.   Mrs. Castro, the Plaintiff, would further show that the acts and omissions Defendant

Shelton d/b/a Benny Shelton Trucking and its agents, were committed knowingly, willfully,

intentionally with actual awareness, and with the specific and calculated intent of enriching the

Defendant at the expense of the Plaintiff’s beloved husband and the motoring public. Mrs. Castro

seeks recovery of punitive damages to punish Defendant Shelton individually and his business of

Benny Shelton Trucking for such unconscionable misconduct and to deter such actions and

omissions in the future by them and others in their industry.

       WHEREFORE, Plaintiff prays that the following relief be granted:

       (a)     A trial by jury;

       (b)     For Summons and Complaint to issue against the Defendants;

       (c)     For judgment against the Defendant – for his actions as a driver and for his actions

               and omissions as a motor carrier - to compensate Plaintiffs for their pain and

               suffering, past, present, and future;

       (d)     For all damages permitted under South Carolina law arising from the wrongful

               death of Julio Castro Perez;

       (e)     For all such other economic and non-economic losses as may be shown at the

               hearing of this matter to the full extent allowed under South Carolina law;

       (f)     That Plaintiff obtains judgment against the Defendants in an amount determined to

               be fair and reasonable in the minds of a fair and impartial jury;

       (g)     Punitive damages be recovered in an amount the jury believes to be just, fair and

               equitable, given the facts and issues in this case;

       (h)     Court costs, discretionary costs, and prejudgment interest; and




                                                 14
     8:19-cv-00237-HMH         Date Filed 01/28/19    Entry Number 1      Page 15 of 15




       (i)     For all such further and general relief which this Court deems just and proper,

               whether in law or in equity.


                                     MCWHIRTER, BELLINGER & ASSOCIATES, P.A.


                                     _s/Melissa Garcia Mosier_________________________
                                     Melissa G. Mosier
                                     Federal ID Number 11000
                                     119 E. Main Street
                                     Lexington, South Carolina 29072
                                     Telephone:    803-359-5523
                                     Facsimile:    803-996-9080
                                     E-mail:       melissam@mcwhirterlaw.com

January 28, 2019

Lexington, South Carolina




                                              15
